■'CAMMACK, Justice. '
This is an .appeal from a judgment; on a directed verdict in -favor of Sherrill Simmons, defendant below, in an automobile negligence case. Simmons pleaded that Gholson’s injuries resulted from his own negligence. The Bill of Exceptions was properly stricken, so we have before us only the question of whether the pleadings support the judgment on the directed verdict. We have examined the record and conclude that they do.
The point is made for the appellant that the case shoulil be considered in the light of the Rules of Civil Procedure, which became' effective July 1, 1953. The case was tried prior to July 1, 1953, the appeal having been filed in this Court on April 1 of that year, so in no event would the new Rules be applicable.
. Judgment affirmed.